The record here consists alone of the transcript of the proceedings in the court below, the judgment appealed from being an order overruling the defendant's plea of privilege. Neither party has filed any briefs, and there is no statement of facts or bills of exception setting forth the evidence upon which the plea of privilege was overruled. No fundamental error is presented in the record, and it must be presumed that the evidence was sufficient to warrant the rendition of the judgment complained of, which is accordingly affirmed.
Affirmed.